IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENT OF SENIOR                 : No. 434 Judicial Administration Docket
JUDGE JOSEPH M. JAMES AS                     :
ADMINISTRATIVE JUDGE, COURT OF               :
COMMON PLEAS, WASHINGTON                     :
COUNTY                                       :
                                             :
                                             :
                                             :
                                             :
                                             :


                                          ORDER


PER CURIAM
       AND NOW, this 5th day of November, 2014, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Joseph M. James of Allegheny County is hereby appointed

as Administrative Judge of the Court of Common Pleas of Washington County until

further order of this Court, effective immediately.